 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL A. DIAZ,                                  No. 2:18-cv-2481 AC P
12                       Petitioner,
13           v.                                         ORDER
14    S. LAKE, Warden,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner has not paid the filing fee or submitted a

19   request to proceed in forma pauperis.

20          The application attacks a conviction issued by the United States District Court Northern

21   District of Georgia, Atlanta Division. While both this court and the United States District Court

22   in the district where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit

23   Court, 410 U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of

24   petitioner’s application are more readily available in the Northern District of Georgia. Id. at 499

25   n.15; 28 U.S.C. § 2241(d).

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is
 2   transferred to the United States District Court for the Northern District of Georgia, Atlanta
 3   Division.
 4   DATED: October 4, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
